Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 1 of 52 PageID #: 20158




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
NEUROLOGICAL SURGERY, P.C.,
                                    Plaintiff,                         MEMORANDUM AND ORDER
 - against -                                                           2:19-cv-4817 (DRH) (ARL)
AETNA HEALTH INC. and AETNA HEALTH
INSURANCE COMPANY OF NEW YORK,
                                     Defendants.
-------------------------------------------------------------------X

   APPEARANCES

   GARFUNKEL WILD, P.C.
   Attorneys for Plaintiff
   111 Great Neck Road
   Great Neck, NY 11021
   By: Roy W. Breitenbach, Esq.
         Colleen M. Tarpey, Esq.
         Marc A. Sittenreich, Esq.

   FOX ROTHSCHILD LLP
   Attorneys for Defendants
   10 Sentry Parkway, Suite 200
   P.O. Box 3001
   Blue Bell, PA 19422
   By: Jordann R. Conaboy, Esq.

   ELLIOT GREENLEAF P.C.
   Attorneys for Defendants
   925 Harvest Drive, Suite 300
   Blue Bell, PA 19422
   By: Gregory R. Voshell, Esq.

   HURLEY, Senior District Judge:

                                               INTRODUCTION

            Plaintiff Neurological Surgery P.C. (“Plaintiff”) brought this action against

   Defendants Aetna Health Inc. and Aetna Health Insurance Company of New York

   (collectively “Aetna” or “Defendants”) seeking payment, pursuant to the Employee


                                                    Page 1 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 2 of 52 PageID #: 20159




  Retirement Income Security Act (“ERISA”) and New York state law, for 200 medical

  claims for services performed on Aetna health plan members 1 alleging that Aetna has

  either underpaid or denied full payment on these claims. The claims 2 arise from

  medically necessary, complex procedures occurring over a four-year span (2012–2016)

  and implicating 145 different Aetna health plans. Presently before the Court is

  Aetna’s motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). [DE

  21]. For the reasons set forth below, Aetna’s motion is granted in part and denied in

  part.

                                     BACKGROUND

  I.      Factual Background

          Plaintiff is the largest private neurosurgery practice on Long Island and in the

  New York tri-state area. (Compl. ¶ 1). As a healthcare provider, Plaintiff treats

  patients with “complex,       often emergent,     neurological   conditions requiring

  neurosurgical procedures and treatment.” (Id. ¶ 15). These patients often have

  health insurance coverage with, or are members of, group health plans sponsored or

  administered by Aetna. (Id. ¶ 17).

          Aetna is a health insurance company that creates “provider networks”: a group

  of providers whom Aetna reimburses at pre-determined, contractual rates for services

  performed for Aetna members. (Id. ¶ 5). A provider in a “provider network” is “in-


  1     The term “members” refers to individuals covered by fully-insured and self-
  funded Aetna health plans, including any such members, subscribers, or
  beneficiaries. (See Compl. ¶¶ 1, 19, 46).
  2     For the purposes of this Memorandum and Order, the term “claim” is not used
  synonymously with “cause of action,” unless used in that manner in a quotation.


                                        Page 2 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 3 of 52 PageID #: 20160




  network”; otherwise, a provider is “out-of-network.” (Id. ¶¶ 5–6). Aetna members

  may obtain treatment from out-of-network providers. (Id. ¶¶ 7, 19). When they do,

  however, Aetna reimburses at “the usual, customary, and reasonable charges for the

  services rendered, less any co-payment, co-insurance, member out-of-pocket, or

  deductible amounts” – the “UCR Rate.” (Id. ¶¶ 8, 20). The precise reimbursement

  methodology is set out in each member’s plan. (Id. ¶ 20).

        Plaintiff is out-of-network with Aetna. (Id. ¶¶ 9, 23). Before Plaintiff performs

  medically necessary, complex procedures for Aetna members, the members authorize

  and assign Plaintiff their rights to receive payment directly from Aetna. (Id.). They

  do so, for example, by executing “assignment of benefits” forms. (Id. ¶ 24). With

  these authorizations and assignments, Plaintiff “engage[s Aetna] in communications

  or discussions” in order to open a “claim” for reimbursement at the rates in each Aetna

  member-patient’s “applicable health plan.” (Id. ¶¶ 25, 29, 31–33, 40). Aetna has

  allegedly failed to pay or, after delay, underpaid on 200 claims between 2012 and

  2016. (Id. ¶¶ 37–39; see, e.g., id. ¶¶ 44–2365). Plaintiff’s attempts to collect any

  outstanding amounts fell “on deaf ears” and yielded “vague letters and promises of

  proper payment at some uncertain point in the future.” (Id. ¶¶ 40–41).

        The Complaint sets out the details of each claim in the following pattern: (i) the

  Aetna member’s initials; (ii) the date of service; (iii) whether the services were

  emergency or elective, (iv) the nature of the services (i.e., the diagnosis and

  procedure, generally); (v) the date on which the member assigned to Plaintiff all

  rights to receive reimbursement from Aetna for the services provided; (vi) the date on




                                       Page 3 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 4 of 52 PageID #: 20161




  which Plaintiff first billed Aetna, and the amount of the bill; (vii) the dates on which

  Plaintiff “communicated” with Aetna, if any; (viii) whether or not Aetna reimbursed

  Plaintiff, and the amount of reimbursement, if any; (ix) “the reimbursement

  methodology that Aetna should have applied in accordance with the terms of the

  applicable plan”; and (x) the dates and outcome of “additional, written appeals” to

  Aetna seeking further reimbursement, if any. (Compl. ¶¶ 44–2365; see Pl. Opp. at 4

  [DE 23]). The abundance of details prevents the Court from reciting the particulars

  succinctly in the body of this Order, though they are important for the analysis below.

  Instead, the spreadsheet at Appendix A lays out each claim’s pertinent facts. 3

        A few observations about the claims are worthy of note.           Though Aetna

  members assigned their reimbursement rights for 198 of the 200 claims, Plaintiff does

  not reveal the terms of each assignment or attach the assignment contracts

  themselves. (Compl. ¶¶ 401–09, 491–503 (failing to allege assignment)). Plaintiff

  identifies a reimbursement methodology for most—but not all—of the claims.

  (Compare id. ¶¶ 53, 65, 77 (detailed methodologies), with id. ¶¶ 390–400, 401–09 (no

  methodology given)). A claim’s reimbursement methodology is the only instance

  where Plaintiff relays the terms of the health plan at issue on that claim. While

  Plaintiff styles its communications with Aetna as “appeals . . . for additional payment”

  in which Aetna “[r]ecogniz[ed] [Plaintiff’s] status as an assigned beneficiary,”

  Plaintiff never specifies the context and content of these “numerous” communications.




  3     As they have minimal bearing on the Court’s analysis, Appendix A does not
  devote columns to the information in (iii), (iv), and (v).


                                       Page 4 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 5 of 52 PageID #: 20162




  (E.g., id. ¶¶ 51, 63). Plaintiff likewise omits the context and content of its “additional,

  written appeal[s].” (E.g., id. ¶¶ 102, 114).

  II.   Procedural Background

        Plaintiff originated this action in late July 2019 in Nassau County Supreme

  Court of the State of New York. 4 (Notice of Removal at 1 [DE 1]). Defendants

  removed this action to federal court on August 22, 2019. (Id.). Plaintiff filed its

  Complaint on August 30, 2019. [DE 5]. Plaintiff brings eight causes of action:

  (1) recovery of benefits due under an employee benefit plan, enforcement rights under

  the plan, and clarification of rights and future benefits under the plan, pursuant to

  ERISA, 29 U.S.C. § 1132; (2) an award of reasonable attorneys’ fees and costs

  pursuant to ERISA, 29 U.S.C. § 1132(g)(1); (3) breach of contract; (4) breach of

  implied-in-fact contract; (5) unjust enrichment; (6) tortious interference with

  contract; (7) violation of the New York Prompt Pay Law, N.Y. Ins. Law § 3224-a; and

  (8) breach of third-party beneficiary contract. (Compl. ¶¶ 2366–432). The first two,

  as ERISA-based causes of action, are governed by federal law; the rest are governed

  by New York state law.




  4      Defendants allege Plaintiff’s present suit is the third time it brings an action
  “over the same subject matter.” (Def. Mem. at 3). The first was Neurological Surgery,
  P.C. v. Aetna Health Inc., No. 16-4524 (E.D.N.Y. 2016), voluntarily dismissed without
  prejudice via notice pursuant to a Federal Rule of Civil Procedure 41(a)(1)(A)(i). That
  action was commenced in state court via a summons with notice and then removed.
  No complaint was filed in that matter. The second was Neurological Surgery, P.C. v.
  Aetna Health Inc., No. 18-2167 (E.D.N.Y. 2018), voluntarily dismissed without
  prejudice via stipulation pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
  Its docket includes the complaint at Exhibit D to the Notice of Removal.


                                        Page 5 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 6 of 52 PageID #: 20163




         Defendants moved to dismiss on December 6, 2019 on nine grounds. First,

  several claims trigger ERISA preemption, requiring dismissal of those claims’ state

  law causes of action. (Def. Mem. at 9–12 [DE 21-2]). Second, Plaintiff failed to

  exhaust administrative remedies for its ERISA-governed claims. (Id. at 12–17).

  Third, many ERISA-governed claims involve health plans with anti-assignment

  provisions and/or expired limitations periods, depriving Plaintiff of standing and

  rendering the action as to those claims untimely. (Id. at 18–25). The fourth through

  ninth grounds address the merits of Plaintiff’s state law causes of action. (Id. at 25–

  34).

         Plaintiff opposes. First, ERISA does not preempt any claims partially-paid by

  Aetna. (Pl. Opp. at 6–8). Second, a valid anti-assignment provision or time limitation

  bars ERISA from preempting state law causes of action.         (Id. at 9–14).   Third,

  exhaustion of administrative remedies is an affirmative defense and not required in

  Plaintiff’s pleading, and any further measures would have been futile regardless. (Id.

  at 14–18). Fourth, dismissal is premature where discovery may show that Defendant

  failed to notify Plaintiff and Aetna members of a time limitation to file suit. (Id. at

  18–21). Fifth, Aetna waived its anti-assignment and time limitation by accepting

  claims from, and paying, Plaintiff. (Id. at 21–22). Plaintiff further argues that the

  Complaint adequately pleads its state law causes of action. (Id. at 23–35).

         Plaintiff concludes by requesting leave to amend its Complaint should the

  Court agree with Defendants. (Pl. Opp. at 35). Defendants ask this Court to deny




                                       Page 6 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 7 of 52 PageID #: 20164




  leave due to Plaintiff’s repeatedly-filed “substantively-identical complaints.” (Def.

  Reply at 15 [DE 24]; see supra note 4).

                                     DISCUSSION

        The legal analysis will occur in the following order: In Section I, the Court

  identifies the legal standards. In Section II, the Court determines whether it can

  consider the health plan exhibits, and highlights certain plans that are inconclusively

  labeled (see Appendix B) or mislabeled (see Appendix C) with respect to whether

  ERISA applies. In Section III, the non-ERISA claims are analyzed. (See Appendix

  D). In Section IV, the Court addresses the unassigned ERISA claims. (See Appendix

  E). In Section V, the various anti-assignment provisions in the ERISA plans are

  interpreted. (See Appendix F). In Section VI, the ERISA preemption analysis is

  performed. (See Appendix G). In Section VII, the Court determines whether Plaintiff

  exhausted administrative remedies before bringing suit.        (See Appendix G).        In

  Section VIII, the Court concludes with Plaintiff’s request for leave to amend the

  Complaint.

  I.    Legal Standards

        A.     Rule 12(b)(6) Motion to Dismiss Standard

        In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

  a court should “draw all reasonable inferences in Plaintiff[’s] favor, assume all well-

  pleaded factual allegations to be true, and determine whether they plausibly give rise

  to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.

  2011) (internal quotation marks omitted). The plausibility standard is guided by two




                                       Page 7 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 8 of 52 PageID #: 20165




  principles.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

  Twombly, 550 U.S. 544 (2007)); accord Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir.

  2009).

           First, the principle that a court must accept all allegations as true is

  inapplicable to legal conclusions. Thus, “threadbare recitals of the elements of a

  cause of action supported by mere conclusory statements, do not suffice.” Iqbal, 556

  U.S. at 678. Although “legal conclusions can provide the framework of a complaint,

  they must be supported by factual allegations.” Id. at 679. A plaintiff must provide

  facts sufficient to allow each named defendant to have a fair understanding of what

  the plaintiff is complaining about and to know whether there is a legal basis for

  recovery. See Twombly, 550 U.S. at 555.

           Second, only complaints that state a “plausible claim for relief” can survive a

  motion to dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the

  plaintiff pleads factual content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged. The plausibility standard is

  not akin to a ‘probability requirement,’ but asks for more than a sheer possibility that

  defendant acted unlawfully.       Where a complaint pleads facts that are ‘merely

  consistent with’ a defendant's liability, it ‘stops short of the line’ between possibility

  and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at

  556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47,

  50 (2d Cir. 2007). Determining whether a complaint plausibly states a claim for relief




                                        Page 8 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 9 of 52 PageID #: 20166




  is “a context specific task that requires the reviewing court to draw on its judicial

  experience and common sense.” Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

        B.     Materials Considered on a Rule 12(b)(6) Motion to Dismiss

        In considering a motion to dismiss pursuant to Rule 12(b)(6), a court is

  generally limited to the complaint and documents attached thereto. See Fed. R. Civ.

  P. 12(d); Nakahata v. N.Y.-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 202 (2d

  Cir. 2013). A court “‘may also consider matters of which judicial notice may be

  taken.’” Apotex Inc. v. Acorda Therapeutics, Inc. 823 F.3d 51, 60 (2d Cir. 2016)

  (quoting Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008));

  see Bristol v. Nassau County, 2016 WL 2760339 (E.D.N.Y. May 12, 2016) (“On a

  motion to dismiss, consideration is limited to the factual allegations in plaintiff's

  amended complaint, which are accepted as true, to documents attached to the

  complaint as an exhibit or incorporated in it by reference, to matters of which judicial

  notice may be taken, or to documents either in plaintiff's possession or of which

  plaintiff had knowledge and relied on in bringing suit.” (internal quotation marks

  omitted)).

  II.   The Health Plan Exhibits

        Absent from the Complaint is any method to decipher which, and how many,

  claims involve ERISA-governed employee benefit plans – beyond the allegation that

  “[s]ome,” indeed, do. (Compl. ¶ 2367). Defendants attach every health plan—145 in




                                       Page 9 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 10 of 52 PageID #: 20167




   total—implicated by the claims in the Complaint. 5 (See Exs. 1–145, Aff. of Elizabeth

   Petrozelli (“Petrozelli Aff.”) [DE 21-4]; 6 see also Appendix A to this Order).

   Defendants’ Exhibit A to their Opening brief lists whether a plan is governed by

   ERISA or not. There is no explanation for Defendants’ ERISA or non-ERISA label,

   but Plaintiff’s submissions thus far do not dispute their accuracy. (See Pl. Opp. at 5

   n.1, 9–10).

            A.    Consideration of the Health Plans

            At the outset, the Court must determine whether it can consider these exhibits

   on the motion to dismiss. Plaintiff does not contest the Court’s consideration of the

   health plans. And Defendants state they provided Plaintiff with copies in exchange

   for the dismissal of Neurological Surgery, P.C. v. Aetna Health Inc., No. 18-2167

   (E.D.N.Y. 2018). (See Def Mem. at 5).

            Courts routinely consider the health plans on motions to dismiss in similar

   cases. E.g., Neurological Surgery, P.C. v. Travelers Co. (“Travelers”), 243 F. Supp. 3d

   318, 325 (E.D.N.Y. 2017) (“When deciding a motion to dismiss, a court may

   consider . . . ERISA plan documents.”); Neurological Surgery, P.C. v. Northrup

   Grumman Sys. (“Northrup Grumman”), 2017 WL 389098, at *5 (E.D.N.Y. Jan. 26,

   2017).     In Neurological Surgery, P.C. v. Siemens Corp. (“Siemens”), the Court

   considered a health plan because, in part, ERISA plaintiffs “had to exhaust all



   5     Every claim implicates a health plan. Two or more claims may implicate the
   same plan, but no one claim implicates more than one plan.
   6     Unless otherwise noted, any citation to “Ex. #” refers to the exhibits in the
   Affidavit of Elizabeth Petrozelli [DE 21-4].


                                         Page 10 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 11 of 52 PageID #: 20168




   administrative remedies outlined in the [p]lan whether or not they were aware of

   such remedies before bringing suit.” 2017 WL 6397737, at *7 (E.D.N.Y. Dec. 12,

   2017). In Steger v. Delta Airlines, the plaintiff did not attach the applicable ERISA

   plan to the complaint, but the defendants “annexed a copy . . . to [the] motion to

   dismiss.” 382 F. Supp. 2d 382, 385 (E.D.N.Y. 2005). The Steger Court considered the

   plan because it was “directly referenced in the complaint and is the basis of this

   action.” Id.

         The Complaint here specifies each plan’s precise reimbursement methodology

   for most claims, though the methodologies are pled “upon information and belief.”

   (See, e.g., Compl. ¶¶ 53, 65, 77, 100–01, 137, 698, 1361, 1428, 1566). Plaintiff’s brief

   admits by way of example that certain claims are governed by the plans at Exhibits

   63 and 84. (E.g., Pl. Opp. at 8; see Exs. 63, 84 [DE 22-13, 22-34]). Plaintiff also relies

   on plan terms in formulating arguments in opposition. (Pl. Opp. at 24 (quoting the

   language of the various anti-assignment provisions in the health plans at issue)).

         For the reasons expressed in Travelers, Northrup Grumman, Siemens, and

   Steger, the 145 health plans at issue are properly considered on this motion to

   dismiss. See Exs. 1–145. The exhibited plans form the basis of the action: Each plan’s

   reimbursement methodology enabled Plaintiff to determine whether, and to what

   extent, Aetna allegedly owes payment.

         In reviewing certain exhibits, however, the Court notes that some contradict

   or fail to confirm Defendants’ ERISA or non-ERISA label. The Court now turns to

   the inconclusive and mislabeled plans.




                                        Page 11 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 12 of 52 PageID #: 20169




           B.    Inconclusive Plans 7

           There are 3 exhibits Defendants label “non-ERISA” that do not provide a basis

   to determine whether or not the plan is subject to ERISA. Exhibit 33 is labeled a

   non-ERISA plan, but the one-page slipsheet Defendants provided states “Aetna has

   no plan document for this claim.” Ex. 33 [DE 21-37]. Defendants do not address why

   they nevertheless labeled it as a non-ERISA plan.

           Exhibit 54 is also labeled a non-ERISA plan. Upon inspection, Exhibit 54 is a

   chart labeled “Attachment A,” and the document which it appends is not included.

   Ex. 54 at 1 [DE 22-4]. The chart purports to identify the benefits available for certain

   network and out-of-network services. This chart is not the health plan, and the Court

   cannot say whether it is governed by ERISA. Additionally, the word “Aetna” does not

   appear in the document. See id.

           Exhibit 95 is also labeled a non-ERISA plan, but the one-page slipsheet

   Defendants provided states “Aetna has no plan document for this claim.” Ex. 95 [DE

   22-45]. Defendants do not address why they nevertheless labeled it as a non-ERISA

   plan.

           Without a basis to say whether or not the health plans are subject to ERISA,

   the 4 claims implicating Exhibits 33, 54, and 95 are treated as inconclusive. The

   Court retains jurisdiction over such claims until it is clear whether they are subject

   to ERISA.




   7     Appendix B lists all pertinent information for the claims mentioned in this
   Inconclusive Plans section.


                                        Page 12 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 13 of 52 PageID #: 20170




          C.    Mislabeled Plans 8

          There are 2 “non-ERISA” claims implicating plans which, upon review, suggest

   they are governed by ERISA. Exhibit 11 is titled “Extraterritorial Riders,” which is

   a set of provisions that “form[] a part of the booklet certificate issued to [a member]

   by Aetna describing the benefits provided under the policy,” implying that Exhibit 11

   is not, in fact, the actual health plan at issue for that claim. Ex 11 at 1 [DE 21-15].

   Moreover, the first page of the Schedule of Benefits states, “This is an ERISA plan,

   and you have certain rights under this plan.” Id. at 134.

          In similar fashion, the Schedule of Benefits page in Exhibit 13 also states,

   “This is an ERISA plan, and you have certain rights under this plan.” Ex. 13 at 102

   [DE 21-17]. For the purposes of this Memorandum and Order, and without an

   argument to treat them as non-ERISA, the 2 claims implicating Exhibits 11 and 13

   are thus treated as subject to ERISA.

   III.   Non-ERISA Plans and Standing9

          The non-ERISA label is correctly applied to 8 plans implicated by 12 claims.

   Under such plans, Plaintiff (assigned the right to reimbursement) cannot enforce

   ERISA rights, as the assigning Aetna member is not an ERISA “participant or

   beneficiary.” See Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 328–29

   (2d Cir. 2011) (citing 29 U.S.C. § 1132(a)(1)(B)). With no ERISA causes of action, only



   8     Appendix C lists all pertinent information for the claims mentioned in this
   Mislabeled Plans section.
   9    Appendix D lists all pertinent information for the claims mentioned in this
   Non-ERISA Plans section.


                                       Page 13 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 14 of 52 PageID #: 20171




   state law causes of action remain; no federal question jurisdiction pursuant to 28

   U.S.C. § 1331 exists. There is no diversity jurisdiction pursuant to 28 U.S.C. § 1332

   because all parties hail from New York. (Compl. ¶¶ 13–15).

         Plaintiff therefore asks the Court to exercise supplemental jurisdiction over

   these claims. 28 U.S.C. § 1367(a); see Pl. Opp. at 5 n.1, 11 n.2. District courts have

   “supplemental jurisdiction over all the claims that are so related to claims in the

   action with such original jurisdiction that they form part of the same case or

   controversy.” 28 U.S.C. § 1367(a). Thus supplemental jurisdiction exists if the Court

   has subject-matter jurisdiction over other claims and if the federal and state claims

   stem from a “common nucleus of operative fact.” United Mine Workers of Am. v.

   Gibbs, 383 U.S. 715, 725 (1966).

         Plaintiff alleges the Court’s subject-matter jurisdiction comes from its

   “multiple viable ERISA claims.” (Pl. Opp. at 11 n.2). Yet the Court’s analysis below

   reveals that there may not be any viable claims in federal court, 10 meaning there is

   no original jurisdiction to affix supplemental jurisdiction. See 28 U.S.C. § 1367(a).

         Even if certain claims remained in federal court, however, it is arguable

   whether the 12 non-ERISA claims stem from the same “common nucleus of operative

   fact” as any of the 184 ERISA claims. A similar legal theory undergirds all claims:

   Aetna allegedly underpaid or failed to pay Plaintiff for services performed for Aetna




   10      The Court retains jurisdiction over the 4 claims implicating Exhibits 33, 54,
   and 95 to determine whether these are, in fact, ERISA-governed claims for which
   Plaintiff has statutory standing. (See Compl. ¶¶ 538–48, 549–60, 853–62, 1431–41).
   If not, then such claims must be remanded to state court.


                                       Page 14 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 15 of 52 PageID #: 20172




   members. See Montefiore Med. Ctr., 642 F.3d at 323–333 (citing Brunswick Surgical

   Ctr., LLC v. CIGNA Healthcare, 2010 WL 3283541, at *1 (D.N.J. Aug. 18, 2010)). But

   practically, there are important differences. The members are different, their health

   plans have different terms, their medical procedures were different, the

   reimbursement methodologies are different, the dates of service and correspondence

   were different, and some but not all involve “additional, written appeals.”

         A court “may decline to exercise supplemental jurisdiction” if “in exceptional

   circumstances, there are compelling reasons for declining jurisdiction.” 28 U.S.C.

   § 1367(c)(4). Compelling reasons to decline exist here. Plaintiff’s 400-page Complaint

   details 200 total claims: 4 inconclusive, 12 non-ERISA, and 184 ERISA. There are

   145 implicated health plans: 3 inconclusive, 8 non-ERISA, and 134 ERISA – and no

   indication that any non-ERISA plans are “substantially identical” to any ERISA ones.

   By way of contrast: the Brunswick Surgical Court exercised supplemental

   jurisdiction over claims relating to 5 non-ERISA plans, where those 5 were among 12

   “substantially identical” plans, in a case with 13 total plans. 2010 WL 3283541, at

   *1.

         Without supplemental jurisdiction, all causes of action related to the 12 non-

   ERISA claims are remanded to New York state court.




                                       Page 15 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 16 of 52 PageID #: 20173




   IV.   The Unassigned Claims 11

         For 2 ERISA claims, Plaintiff fails to allege that the Aetna members assigned

   their rights to receive reimbursement for the health care services provided. (Compl.

   ¶¶ 401–09, 491–503). Plaintiff nevertheless asserts ERISA “cause[s] of action as an

   assignee” of these two Aetna members. (Id. ¶¶ 401–09, 491–503, 2376; see Exs. 25,

   30 [DE 21-29, DE 21-34]).

         The ERISA statute is “narrowly construed” to permit only ERISA enumerated

   parties—“participant[s] or beneficiar[ies]”—to enforce their right to reimbursement.

   See Franchise Tax Bd. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27

   (1983); Montefiore Med. Ctr., 642 F.3d at 328–29 (citing 29 U.S.C. § 1132(a)(1)(B)).

   Plaintiff, a health care provider, is not an enumerated party. (See Compl. ¶¶ 1–3, 9).

   Without a valid assignment of this right to reimbursement, (see id. ¶¶ 9, 23–24, 27,

   401–09, 491–503, 2376), Plaintiff has no standing to bring a claim for benefits. Simon

   v. Gen. Elec. Co., 263 F.3d 176, 177–78 (2d Cir. 2001) (“Simon conceded that he is

   neither a participant nor beneficiary of the plan under which his benefit claims

   arise. . . . Simon is not a healthcare provider assignee. Accordingly, and for the

   reasons given by the several circuit courts, we conclude that Simon does not have

   standing to sue under the terms of ERISA.”).




   11   Appendix E lists all pertinent information for the claims mentioned in this
   Unassigned Claims section.


                                       Page 16 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 17 of 52 PageID #: 20174




            Plaintiff’s ERISA causes of action for these 2 claims are dismissed. To the

   extent any state law causes of action survive, they are remanded to New York state

   court.

   V.       Anti-Assignment Provisions and Statutory Standing12

            Plaintiff therefore brings 184 actionable ERISA claims. At play in 111 of them

   are anti-assignment provisions. (See Def. Mem. at 18; Exs. E–G, id.). If valid, these

   provisions would keep Plaintiff from bringing ERISA causes of action based on these

   claims’ plans.

            While only an ERISA “participant or beneficiary” may bring a claim for

   benefits under ERISA, a “narrow exception” exists for “healthcare providers to whom

   a beneficiary has assigned his claim in exchange for health care.” Montefiore Med.

   Ctr., 642 F.3d at 328–29 (internal quotation marks omitted); see 29 U.S.C.

   § 1132(a)(1)(B). Plaintiff alleges all “Aetna [m]embers at issue have assigned their

   right to receive benefits under relevant health plans to” Plaintiff. (Compl. ¶ 2376).

            Valid anti-assignment provisions render Plaintiff’s “acceptance of [the]

   assignment . . . ineffective—a legal nullity.” McCulloch Orthopaedic Surgical Servs.,

   PLLC v. Aetna Inc. (“McCulloch”), 857 F.3d 141, 147 (2d Cir. 2017); Mbody Minimally

   Invasive Surgery, P.C. v. Empire Healthchoice HMO, Inc. (“Mbody”), 2014 WL

   4058321, at *3 (S.D.N.Y. Aug. 15, 2015) (“If a health insurance plan ‘unambiguously

   prohibits assignment, an attempted assignment will be ineffectual’” (quoting




   12    Appendix F lists all pertinent information for the claims mentioned in this
   Anti-Assignment Provisions section.


                                         Page 17 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 18 of 52 PageID #: 20175




   Neuroaxis Neurological Assocs., P.C. v. Costco Wholesale Co., 919 F. Supp. 2d 345,

   351–52 (S.D.N.Y. 2013))). A plaintiff must establish that the ERISA beneficiary

   “assigned his right [to reimbursement] in accordance with the terms of the ERISA

   plan.” Travelers, 243 F. Supp. 3d at 326; see McCulloch, 857 F.3d at 148 (“[A]bsent a

   valid assignment of a claim, . . . non-enumerated parties lack statutory standing to

   bring suit under ERISA . . . .” (internal quotation marks omitted) (emphasis in

   original)); Mbody, 2014 WL 4058321, at *3; Neuroaxis Neurological Assocs., P.C., 919

   F. Supp. 2d at 351. Courts “construe ERISA plans according to federal common law

   and interpret them in an ordinary and popular sense as would a person of average

   intelligence and experience.”      Pepe v. Newspaper & Mail Deliveries’-Publishers’

   Pension Fund, 559 F.3d 140, 147 (2d Cir. 2009) (internal quotation marks and citation

   omitted).

         Plaintiff does not argue that the language in any of the anti-assignment

   provisions is ambiguous. Instead, Plaintiff contends that “[r]egardless of whether o[r]

   not the applicable health plans at issue contain anti-assignment clauses, Aetna

   accepted and acknowledged the assignment” of benefits by paying or communicating

   with Plaintiff and thus “affected a waiver.” (Compl. ¶ 25; Pl. Opp. at 21–22). To

   Plaintiff, any anti-assignment language is thereby “ineffective to bar an assignment

   as a matter of law.” (Id. ¶ 26).




                                        Page 18 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 19 of 52 PageID #: 20176




         A.     The Nine Anti-Assignment Provisions

         There are nine different anti-assignment provisions across the 86 ERISA plans

   implicated by the 111 claims. 13 Each provision is analyzed below. Minor differences

   in the wording of two anti-assignment provisions of the same type—like referring to

   the health plan as a “contract” or a “policy”—do not impact the analysis and are not

   mentioned. As a result of the analysis below, 110 claims implicate 85 ERISA plans

   with valid anti-assignment provisions, which deprives Plaintiff of standing to bring

   such claims.    Appendix F identifies which claims correspond to which anti-

   assignment clause.

                Anti-Assignment Provision #1: “Coverage         may     be
                assigned only with the written consent of Aetna. To the
                extent allowed by law, Aetna will not accept an assignment
                to an out-of-network provider, including . . .”

         There are 46 claims that implicate 39 ERISA plans with this anti-assignment

   provision or a nearly identical one.

         In a similar case, the Second Circuit analyzed an anti-assignment provision

   with the same wording. See McCulloch, 857 F.3d at 144 (quoting the same anti-

   assignment provision). The McCulloch Court held “[b]ased on the plain language of

   this provision, [the out-of-network plaintiff’s] acceptance of an assignment was

   ineffective—a legal nullity.” 857 F.3d at 147–48. Under binding Second Circuit

   precedent, the unambiguous “terms of the [member’s] health care plan” prohibit any

   Aetna member’s attempt to assign an out-of-network provider the right to receive


   13     While their briefing is silent on the issue, Defendants’ Exhibit B names a tenth
   anti-assignment provision. None of Plaintiff’s claims implicate a plan with this
   provision. (See Exs. D, E, G to Def. Mem.). As such, it is not analyzed.


                                          Page 19 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 20 of 52 PageID #: 20177




   reimbursement without Aetna’s consent. Id. Plaintiff never alleges receipt of Aetna’s

   explicit consent to any assignment. Plaintiff therefore has no standing to bring these

   46 claims.

                Anti-Assignment Provision #2: “Coverage and your rights
                under this Aetna medical benefits plan may not be
                assigned.    A direction to pay a provider is not an
                assignment of any right under this plan or of any legal or
                equitable right to institute any court proceeding.”

         There are 55 claims that implicate 38 ERISA plans with this anti-assignment

   provision or a nearly identical one.

         The Second Circuit has not yet analyzed this provision, but the Third and

   Ninth Circuits have.     The Third Circuit held “[t]here is only one reasonable

   interpretation of that language, and it is that [the plan member] was prohibited from

   assigning his rights to benefits payments.” Univ. Spine Ctr. v. Aetna, Inc. 774 Fed.

   App’x 60, 63 (3d Cir. 2019). The Ninth Circuit upheld the anti-assignment provision

   as “valid and enforceable,” after a district court held the “prohibition on assigning

   ‘coverage’ and ‘rights’ constitutes a ban on the assignment of both the right to receive

   payments and other ancillary ERISA rights.” Eden Surgical Ctr. v. Cognizant Tech.

   Sols. Corp., 720 Fed. App’x 862, 863 (9th Cir. 2018), aff’g 2016 WL 7637666, at *5

   (C.D. Cal. Aug. 30, 2016) (emphasis in original). Though not binding, the analyses

   are persuasive.

         This anti-assignment provision unambiguously prohibits an assignment of

   “the right to receive benefits under the relevant health plan[],” i.e., the basis for

   Plaintiff’s suit. (Compl. ¶ 2376). Plaintiff therefore has no standing to bring these

   55 claims.


                                          Page 20 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 21 of 52 PageID #: 20178




                Anti-Assignment Provision #3: “The Plan is designed to
                provide benefits exclusively for you and your dependents
                (under the medical, dental, vision, disability and FSA
                plans) or your beneficiary (under the life and accident
                plans). Therefore, you may not sell, transfer, assign, or
                otherwise encumber your interest in the Plan except as
                provided by law or by plan terms.”

         Only 1 claim implicates an ERISA plan with this anti-assignment provision.

   Though no federal court has explicitly analyzed this provision, its plain language is

   clear, definite, and unambiguous. Because Plaintiff has not identified a “law” or a

   “plan term[]” triggering an exception, the Aetna member was prohibited from

   assigning his or her rights to Plaintiff.      As such, the purported assignment is

   “ineffective” and “a legal nullity,” depriving Plaintiff of standing on this claim. See

   McCulloch, 857 F.3d at 147.

                Anti-Assignment Provision #4: “The employee may not
                assign his or her right to take legal action under the
                contract to such provider.”

         Only 1 claim implicates an ERISA plan with this anti-assignment provision.

   Two federal district courts in New Jersey analyzed this provision and found it “clear

   and unambiguous.” Somerset Orthopedic Assocs., P.A. v. Horizon Healthcare Servs.,

   Inc., 2020 WL 1983693, at *4 n.7 (D.N.J. Apr. 27, 2020); Univ. Spine Ctr. v. Horizon

   Blue Cross Blue Shield, 2017 WL 6372238, at *2–3 (D.N.J. Dec. 12, 2017). “The

   language . . . prohibits [Plaintiff] from asserting the very claims that [it is] trying to

   assert through this litigation.” Somerset Orthopedic Assocs., P.A., 2020 WL 1983693,

   at *4 n.7.

         These analyses are persuasive.        This provision may not work to prevent

   assignments of the right to reimbursement, but it bars Plaintiff from bringing suit


                                        Page 21 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 22 of 52 PageID #: 20179




   under the ERISA plan for a violation thereof. That bar suffices to deprive Plaintiff of

   standing to bring the ERISA causes of action with respect to this claim. See Univ.

   Spine Ctr., 2017 WL 6372238, at *2–3.

                Anti-Assignment Provision #5: “You       cannot    assign
                benefits due under this Policy to any person, corporation,
                or other organization. Any assignment by You will be void.
                Assignment means the transfer to another person or to an
                organization of Your right to the services provided under
                this Policy. However, You may request Us to make
                payment for services directly to Your Provider instead of
                You.”

         Only 1 claim implicates an ERISA plan with this anti-assignment provision.

   A similar anti-assignment provision was analyzed in Farkas v. Group Health Inc.,

   2019 WL 2235959, at *1, *4 (S.D.N.Y. May 19, 2019). Farkas’s provision differs from

   the one at bar by virtue of an exception and its triggering condition, both of which are

   absent here. Id. The Farkas Court held that the anti-assignment provision identical

   in each was unambiguous. Id. (“As this Court has observed, and the Parties do not

   dispute, the Plan contains an unambiguous anti-assignment provision. But that is

   not the end of the story. The anti-assignment clause has an exception . . .”); Farkas

   v. Group Health Inc., 2019 WL 657006 (S.D.N.Y. Feb. 1, 2019) (“It is clear enough

   that the GHI Plan contains an unambiguous anti-assignment provision.”).

         The Court agrees that the plain language of the provision is clear, definite, and

   unambiguous.     As such, the purported assignment is “ineffective” and “a legal

   nullity.” See McCulloch, 857 F.3d at 147. Plaintiff has no standing on this claim.




                                       Page 22 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 23 of 52 PageID #: 20180




                Anti-Assignment Provision #6: “Coverage may be assigned only with
                the consent of Aetna.”

         There are 2 claims that implicate 2 ERISA plans with this anti-assignment

   provision or a nearly identical one. Its language unambiguously bars assignment to

   Plaintiff, who lacked Aetna’s consent. “The plain meaning . . . is that assignments

   are prohibited without the consent of . . . Aetna.” Neuroaxis Neurosurgical Assocs.,

   PC, 919 F. Supp. 2d at 353 n.4, 354; see E. Coast Aesthetic Surgery, P.C. v.

   UnitedHealthcare, 2018 WL 3201798, at *2–3 (D.N.J. June 29, 2018) (“The anti-

   assignment clauses here are unambiguous and thus enforceable. Absent consent,

   [p]atients lacked authority to assign Plaintiff or anyone else the right to

   reimbursement.”). Plaintiff fails to allege that it received Aetna’s explicit consent to

   any assignment. (Compl. ¶¶ 25–26 (alleging waiver)). As such, the assignments are

   ineffective and legal nullities; Plaintiff has no standing to bring these 2 claims.

                Anti-Assignment Provision #7: “If you choose to designate
                someone else to act on your behalf, you must submit a
                written designation, identifying the person who will
                represent you with respect to the claim. An ‘assignment of
                benefits’ on a claim without a separate written designation
                by you does not constitute a valid designation.”

         Only 1 claim implicates an ERISA plan with this provision. Whether this

   provision can be construed as “anti-assignment provision” is arguable. First, the

   provision at most enables a designated third party to “act on [a member’s] behalf.”

   But when Plaintiff pursues reimbursement from Aetna, it is not “act[ing] on [a

   member’s] behalf” – it is acting on its own (Plaintiff’s) behalf, by virtue of assigned

   contractual rights. Conn. v. Physicians Health Servs. of Conn., Inc., 287 F.3d 110,

   117 (2d Cir. 2002) (“Typically, the assignee . . . replaces the assignor with respect to


                                        Page 23 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 24 of 52 PageID #: 20181




   the claim or the portion of the claim assigned, and thus stands in the assignor’s stead

   with respect to both injury and remedy.”). Second, the last sentence in the provision

   mentions an “assignment of benefits” only to rule out its use as a “valid designation.”

   Understood in context, a so-labeled “assignment of benefits” fails to “designate

   someone else to act on [the member’s] behalf.” The Court therefore declines to say

   this provision unambiguously bars an assignment of the right to reimbursement.

   Plaintiff thus retains standing for the claim implicating this provision.

                Anti-Assignment Provision #8: “Your rights and benefits
                under the Plan cannot be sold, transferred or pledged by
                you or reached by your creditors or anyone else. Coverage
                may be assigned under limited circumstances and only
                with the written consent of Aetna.”

         There are 2 claims that implicate 2 ERISA plans with this anti-assignment

   provision or a nearly identical one.

         While the first sentence clearly denies the ability to assign “rights and

   benefits” under the ERISA contract, which would include the right to reimbursement,

   the second sentence carves out certain exceptions. Those carve-outs require Aetna’s

   written consent, which Plaintiff does not have. Where no allegations support the

   inference that Aetna granted consent to its members’ assignments, the federal courts

   analyzing this provision call it a “valid and unambiguous anti-assignment” provision

   that deprives a purported assignee of standing. E.g., Shuriz Hishmeh, M.D., PLLC

   v. Aetna Health Inc., 2017 WL 4281449, at *1–2 (E.D.N.Y. Sept. 25, 2017); Univ. of

   Wis. Hosps. v. Aetna Life Ins. Co., 2016 WL 305062, at *2–3 (W.D. Wis. Jan. 25, 2016).




                                          Page 24 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 25 of 52 PageID #: 20182




                Anti-Assignment Provision #9: “An employee cannot sell,
                transfer, or pledge, or assign either voluntarily or
                involuntarily the value of his or her benefit. However,
                under certain circumstances, a court may award all or part
                of the employee’s benefit to a present or former spouse,
                child or their dependent through a Qualified Medical Child
                Support Order.”

         There are 2 claims that implicate 1 ERISA plan with this anti-assignment

   provision. Though no federal court has explicitly analyzed this provision, its plain

   language is clear, definite, and unambiguous. Here, the “value of [the] benefit” is

   amount of reimbursement pursuant to the terms of the ERISA plan. As such, the

   purported assignment is “ineffective” and “a legal nullity,” depriving Plaintiff of

   standing on these claims. See McCulloch, 857 F.3d at 147.

         B.     Waiver

         Plaintiff argues Defendants “waived any such [anti-assignment] provision and

   accepted [Plaintiff’s] assignment of benefits from its patients,” enabling Plaintiff to

   retain standing. (Pl. Opp. at 21; Compl. ¶¶ 25–27). Aetna purportedly failed to “raise

   the purported non-assignment language as its reason for denying or underpaying any

   claims” in support. (Pl. Opp. a 21–22; Compl. ¶¶ 25–33).

         Waiver requires “a clear manifestation of an intent . . . to relinquish [a] known

   right.” Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., 448 F.3d

   573, 585 (2d Cir. 2006). Waiver does not arise from “mere silence, oversight or

   thoughtlessness.” Id. Waiver is intentional and voluntary. See id. Therefore, though

   Aetna “[n]ever once” pointed to the anti-assignment language to “deny[] or underpay[]

   any claim,” Aetna’s inaction does not constitute waiver.




                                       Page 25 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 26 of 52 PageID #: 20183




         Plaintiff also argues Aetna’s payment “directly to [Plaintiff], over the course of

   several years,” waives enforcement of the anti-assignment provisions. (Pl. Opp. at

   21–22; Compl. ¶¶ 25–33).       Courts have interpreted McCulloch to reject this

   argument. E.g., Shuriz Hishmed, M.D., PLLC, 2017 WL 4271449, at *2 (“What is

   more, the Second Circuit implicitly rejected Plaintiff’s argument . . . that a partial

   payment voids the anti-assignment provision.”). In McCulloch, the Second Circuit

   held a plaintiff’s “acceptance of an assignment was ineffective” due to an

   unambiguous anti-assignment provision.        857 F.3d at 147–48.      The McCulloch

   holding came in the face of its recitation of facts, which detailed the defendants’

   partial payments to and communications with the plaintiff:

         Before performing the patient’s surgeries, McCulloch’s office staff called
         a number listed on the patient’s Aetna insurance card to obtain
         information about the patient's coverage. An Aetna representative
         informed McCulloch’s staff that the patient was covered by a health care
         plan administered by Aetna, that the plan provided for payment to out-
         of-network physicians, and that the plan covered the surgical
         procedures that McCulloch would be providing for the patient. The
         Aetna representative stated that McCulloch would be reimbursed at
         seventy percent of the usual, customary, and reasonable (“UCR”) rate
         for the knee surgeries and that this rate would be based on an industry-
         standard schedule.
         ...
                Relying on Aetna’s promise of reimbursement, McCulloch
         performed the two surgeries and billed Aetna at the UCR rate for a total
         of $66,048. McCulloch then submitted a health insurance claim form to
         Aetna for each surgery . . . . Despite this provision, Aetna reimbursed
         McCulloch $842.51 for the first surgery and $14,425 for the second
         surgery, for a total of $15,267.51.

   857 F.3d at 144. The partial payment (and the communications) did not factor into

   the Second Circuit’s holding on waiver. See id. at 147–48. Accordingly, “in a number




                                       Page 26 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 27 of 52 PageID #: 20184




   of cases from [the Southern District of New York] and beyond,” courts have rejected

   Plaintiff’s waiver argument. See Med. Soc’y of N.Y. v. UnitedHealth Grp. Inc., 2019

   WL 1409806, at *10–11 (S.D.N.Y. Mar. 28, 2019) (citing cases from the Third Circuit,

   District of New Jersey, and Southern District of New York); e.g., Farkas v. UFCW

   Loc. 2013 Health & Welfare Fund, 2018 WL 5862741, at *2 (E.D.N.Y. Sept. 12, 2018).

         Besides McCulloch, Plaintiff and Plaintiff’s counsel previously made the same

   waiver allegations and nearly-verbatim waiver arguments in Travelers. Compare

   Travelers, 243 F. Supp. 3d at 330–31 (quoting the complaint: “Travelers, Empire, and

   Neurological . . . communicated with each other numerous times—including on

   [dates]—about the status of the pending claim” and Neurological “appealed the claim

   on or about October 30, 2013”), with Compl. ¶¶ 51, 63 (“Aetna and [Plaintiff]

   communicated with each other numerous times—including on [dates]—at which

   times [Plaintiff] appealed to Aetna for additional payment.”). Like this Court, the

   Travelers Court did not agree with Plaintiff’s position. Travelers, 243 F. Supp. 3d at

   330–31.

         That Plaintiff “routinely submitted its claims to Aetna, and that Aetna paid

   those claims directly to [Plaintiff], over the course of several years,” (Pl. Opp. at 22),

   does not override the anti-assignment provisions. In the past ten years only two

   courts in the Second Circuit have held that a “long-standing pattern and practice of

   direct payment . . . suffic[es] to show [defendant’s] consent to [plaintiff’s]

   assignments,” and both of those cases pre-date McCulloch. Neuroaxis Neurosurgical

   Assocs., P.C. v. Cigna Healthcare of N.Y., Inc., 2012 WL 4840807, at *3 (S.D.N.Y. Oct.




                                        Page 27 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 28 of 52 PageID #: 20185




   4, 2012); Biomed Pharms., Inc. v. Oxford Health Plans (NY), Inc. (“Biomed”), 2011

   WL 803097, at *5 (S.D.N.Y. Feb. 18, 2011).

         Biomed provides the impetus to make this argument. Angstadt v. Empire

   HealthChoice HMO, Inc., 2017 WL 10844692, at *5 & n.5 (E.D.N.Y. Mar. 16, 2017)

   (discussing the expansion of Biomed’s holding). Importantly, however, Biomed did

   not hold that a long-standing pattern and practice of direct payment, without more,

   defeats an unambiguous anti-assignment clause. 2011 WL 803097, at *5. Instead,

   Biomed’s holding relies on an ERISA plan that had both an anti-assignment provision

   and a provision that “either expressly authorize[d] patients to assign their claims to

   healthcare providers without [defendant’s] consent, or, at the very least, create[d] an

   ambiguity within the contract that should be construed against the drafter.” Id. Only

   “[g]iven this ambiguity” did Biomed make its holding. Id. Plaintiff’s other case cited

   in support, Neuroaxis Neurosurgical Assocs., P.C., “omitted the phrase, ‘given this

   ambiguity’ [when it quoted Biomed] thus broadening the holding of Biomed without

   explanation.” Angstadt, 2017 WL 10844692, at *5 n.5 (describing that Neuroaxis

   Neurosurgical Assocs., P.C. further involved an ERISA plan that “was also ambiguous

   regarding assignments”).    In the absence of more persuasive authority, Aetna’s

   history of payment to Plaintiff does not override the unambiguous anti-assignment

   provisions in the ERISA plans. See id. at *5 & n.5; Merrick v. UnitedHealth Grp. Inc.,

   175 F. Supp. 3d 110, 122 (S.D.N.Y. 2016) (finding “more persuasive,” after analyzing

   Biomed and Neuroaxis Neurosurgical Assocs., P.C., the other “decisions that give

   effect to the plain language of anti-assignment provisions”).




                                       Page 28 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 29 of 52 PageID #: 20186




         Finally, the fact that Plaintiff “did not have access to the applicable plan

   documents at [the] time it submitted its claims to Aetna” does not change the result.

   (Pl. Opp. at 21). Even if true, Plaintiff still would not have alleged an intentional or

   voluntary waiver by Defendants. Beth Israel Med. Ctr., 448 F.3d at 585. And, in the

   ERISA context, the Second Circuit has enforced the terms of a health plan even

   though a plaintiff lacked access. Cf. Davenport v. Harry N. Abrams, Inc., 249 F.3d

   130, 134 (2d Cir. 2001) (“Davenport was required to exhaust even if she was ignorant

   of the proper claims procedure.”).

         C.     Anti-Assignment Provisions and ERISA Preemption

         Plaintiff next argues that if valid anti-assignment provisions deprive Plaintiff

   of standing on its ERISA causes of action, then its “corresponding state law causes of

   action are not preempted” by ERISA because, otherwise, Plaintiff would have no

   remedy. (Pl. Opp. at 9–10). Defendants say the Plaintiff’s position “contradict[s]

   ERISA and controlling precedent.” (Def. Reply at 7–9).

         The Second Circuit opined on this issue in McCulloch. There, like here, the

   insurer argued an anti-assignment provision “rendered invalid [plaintiff’s] attempt

   to enforce the purported assignment.” 857 F.3d at 147. The insurer also “argue[d]—

   and the district court found—that in determining whether preemption applies,

   [courts] should ignore that the health care plan prohibits any assignment.” Id.,

   vacating and remanding, 2015 WL 2183900 (S.D.N.Y. May 11, 2015). The Second

   Circuit disagreed. The ERISA preemption analysis first requires courts to “assess

   whether a party has standing to pursue an ERISA claim.” Id. at 147–48 (citing




                                        Page 29 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 30 of 52 PageID #: 20187




   Montefiore, 642 F.3d at 328 n.7). Without a “valid assignment,” non-enumerated

   parties have no standing to sue under ERISA “even if they have a direct stake in the

   outcome of the litigation.”   Id. (emphasis in original) (internal quotation marks

   omitted) (quoting Conn. v. Physicians Health Servs. of Conn., Inc., 287 F.3d 110, 121

   (2d Cir. 2002)). To ignore a party’s lack of standing “would not further the principal

   purpose of ERISA to protect plan beneficiaries and participants.” Id. Wrote the

   Second Circuit:

         If we were to ignore that the health care plan prohibits an assignment
         to [plaintiff] in determining whether his claim is preempted, this would
         lead to a result that is both unjust and anomalous: [plaintiff] would be
         barred from pursuing state-law claims in state court on preemption
         grounds and from pursuing an ERISA claim in federal court for lack of
         standing.

   Id. (emphasis added). Otherwise, such plaintiffs would be “left without a remedy.”

   Id.

         While it is true the McCulloch Court also analyzed that plaintiff’s promissory

   estoppel cause of action, Defendants are incorrect to say that McCulloch’s “holding

   was not based on the anti-assignment provision in the subject health plan.” (Def.

   Reply at 8). The Second Circuit expressly qualifies everything after its standing

   analysis by stating it “requires that [the Second Circuit] reverse the district court’s

   ruling.” McCulloch, 857 F.3d at 149. In other words, the anti-assignment and

   preemption analysis—preceding any holding on promissory estoppel—stands on its

   own and does not depend on the rest of the opinion. See id.

         In conclusion, Aetna did not waive the application of the valid anti-assignment

   provisions, which deprives Plaintiff of standing to bring ERISA causes of action on



                                       Page 30 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 31 of 52 PageID #: 20188




   110 claims. In the absence of statutory standing, Plaintiff cannot remain in federal

   court; the state law causes of action for these 110 claims are thus remanded to New

   York state court. To be clear, this Order does not address what effect, if any, these

   anti-assignment provisions have on any of Plaintiff’s state law causes of action.

   VI.   ERISA Preemption 14

         As to the 72 surviving ERISA claims, implicating 48 plans, for which Plaintiff

   has alleged statutory standing, the Court now turns to ERISA preemption. Had the

   ERISA causes of action for all 200 claims survived to this point, the Court

   parenthetically notes that the same exact analysis and outcome would apply. 15

         ERISA preempts state law causes of action because ERISA “supersede[s] any

   and all State laws [statutory or common law] insofar as they may now or hereafter

   relate to any employee benefit plan.” 29 U.S.C. § 1144(a). “A law ‘relates to’ an

   employee benefit plan, in the normal sense of the phrase, if it has connection with or

   reference to such a plan.” Shaw v. Delta Air Lines, Inc., 462 U.S. 85, 96–97 (1983).

   ERISA preemption is “deliberately expansive,” with “the only relevant state laws, or

   portions thereof, that survive . . . [being] those relating to plans that are themselves

   exempted from ERISA’s scope.” Paneccasio v. Unisource Worldwide, Inc., 532 F.3d

   101, 113 (2d Cir. 2008) (quoting Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 45–46


   14   Appendix G lists all pertinent information for the claims mentioned in this
   Preemption Provisions section.
   15    The parties disagree over the distinction between “complete preemption” and
   “express preemption,” but they agree it is immaterial here. (Def. Mem. at 10 n.5; Pl.
   Opp. at 10–11 (“[T]he distinction between complete preemption and express
   preemption has no material impact on the analysis here.”); Def. Reply at 2 n.1 (“[T]he
   same ‘related-to’ analysis applies to express and complete preemption.”)).


                                       Page 31 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 32 of 52 PageID #: 20189




   (1987) and Alessi v. Raybestos-Manhattan, Inc., 451 U.S. 504, 523 & n.20 (1981))

   (internal quotation marks omitted).

         State common law causes of action “relate to” an employee benefit plan if they

   seek “to rectify a wrongful denial of benefits under ERISA-regulated plans, and do

   not attempt to remedy any violation of a legal duty independent of ERISA.” Aetna

   Health Inc. v. Davila, 542 U.S. 200, 214 (2004). State statutory causes of action

   “relate to” an employee benefit plan if they “provide an alternative cause of action to

   employees to collect benefits protected by ERISA, refer specifically to ERISA plans

   and apply solely to them, or interfere with the calculation of benefits owed to an

   employee. Aetna Life Ins. Co. v. Borges, 869 F.2d 142, 146 (2d Cir. 1989). Therefore,

   state laws can “relate to” a benefit plan “even if the law is not specifically designed to

   affect such plans, or the effect is only indirect.” Ingersoll-Rand Co. v. McClendon,

   498 U.S. 133, 139 (1990).

         A.     Application to Plaintiff’s State Common Law and Statutory
                Causes of Action

         Plaintiff’s state law causes of action, even in their most favorable light, “relate

   to” an employee benefit plan and are preempted by ERISA. To start, Plaintiff’s breach

   of contract allegations—breach of express contract and breach of third-party

   beneficiary contract—premise themselves on Aetna’s failure to pay benefits according

   to ERISA plans. No “legal duty independent of ERISA” lies where the duty comes

   from an ERISA plan. See Montefiore Med. Ctr., 642 F.3d at 332.

         The Complaint’s allegations are literally identical to those held already

   preempted by this Court in Northrop Grumman: “Through the assignment of



                                        Page 32 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 33 of 52 PageID #: 20190




   benefits . . . [Plaintiff] obtained the right to enforce the” health plans, which

   “obligated Aetna to provide reimbursement for the . . . services provided,” which

   Defendants “breached . . . by failing to timely and properly pay [Plaintiff] for the

   medically necessary, covered services.” Compare Compl. ¶¶ 2391, 2392, 2395 (breach

   of express contract), and id. ¶¶ 2428–2430, with Northrop Grumman, 2017 WL

   389098, at *9 (quoting identical language from the complaint), and Siemens, 2017

   WL 6397737, at *5 (“[Defendant] was obligated to reimburse [plaintiff] in full . . . for

   the medically necessary health care services provided.”). Because Plaintiff’s breach

   of contract causes of action seek to remedy Aetna’s alleged wrongful denials of

   benefits according to ERISA plans, they “relate to” an ERISA plan and are preempted.

         Plaintiff’s breach of implied-in-fact contract, unjust enrichment, and tortious

   interference with contract causes of action are likewise “related to” the plans and thus

   preempted by ERISA.           The “pre-authorization, pre-certification, or other

   requirements” provided to Aetna before Plaintiff rendered “medically necessary,

   covered health care services” do not create a legal duty independent of ERISA. (See

   Compl. ¶¶ 2401, 2410, 2418; Pl. Opp. at 25, 28 (arguing these causes of action arise

   from pre-authorizations and pre-certifications)). Indeed, the source of those “pre-

   authorization[s], pre-certification[s], or other requirements” is an ERISA plan. That

   same ERISA plan also determines what is, and what is not, a “covered” service.

   (Compl. ¶ 29 (“[T]hese health care services were covered services under the applicable

   health plan documents.”)).     Plaintiff’s dispute involves obligations derived from

   ERISA plans themselves; they are thus not independent of ERISA. See Pilot Life Ins.




                                       Page 33 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 34 of 52 PageID #: 20191




   Co., 481 U.S. at 43 (finding a tortious breach of a contract cause of action, arising

   from an alleged failure to provide benefits, preempted by ERISA); Montefiore Med.

   Ctr., 642 F.3d at 331–32 (“None of [the contract or unjust enrichment causes of action]

   appear to be [causes of action] . . . where the basic right to payment has already been

   established and the remaining dispute only involves obligations derived from a source

   other than the Plan.”); Siemens, 2017 WL 6397737, at *5 (“Courts have expressly

   rejected [Plaintiff’s] argument” and collecting cases where ERISA preempted, inter

   alia, implied-in-fact contract and unjust enrichment causes of action); Chau v.

   Hartford Life Ins. Co., 167 F. Supp. 3d 564, 572 (S.D.N.Y. 2016) (holding tortious

   interference with contract cause of action preempted by ERISA).

         The state statutory Prompt Payment Law cause of action is also preempted by

   ERISA. Under New York Insurance Law § 3224-a, providers must make prompt

   payment unless their obligation “is not reasonably clear due to a good faith dispute

   regarding the eligibility of a person for coverage, . . . the amount of the claim, [or] the

   benefits covered under a contract or agreement.” N.Y. Ins. Law § 3224-a(b). That is,

   this cause of action grounds itself in the rights and obligations expressed in—and

   therefore “refers to”—an ERISA plan. Case law is replete with examples of courts

   holding that ERISA preempts such causes of action. E.g., Siemens, 2017 WL 6397737,

   at *5–6 (“The [Prompt Payment Law cause of action] itself, in effect, seeks to recover

   for monies owed pursuant to the [ERISA] Plan. Therefore, . . . [it] relates to their

   ERISA claims and merely seeks an alternative cause of action for those claims.”);

   Northrup Grumman, 2017 WL 389098, at *10 (“At least two sister courts within the




                                         Page 34 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 35 of 52 PageID #: 20192




   Second Circuit have ruled that a plaintiff’s attempt to circumvent ERISA by stating

   a [cause of action] under New York’s Prompt Payment Law are preempted by

   ERISA.”); Beth Israel Med. Ctr. v. Goodman, 2013 WL 1248622, at *4 (S.D.N.Y. Mar.

   26, 2013) (holding that Prompt Payment Law cause of action “incorporates the

   coverage and eligibility limitations” of the ERISA plan and is thus preempted”);

   Weisenthal v. United Health Care Ins. Co., 2007 WL 4292039, at *7 (S.D.N.Y. Nov.

   29, 2007) (“[A]ny resolution of what constitutes a benefit disputed in good faith

   necessarily derives entirely from the particular rights and obligations established by

   the benefit plans. Thus, Plaintiffs’ Prompt Payment Law [causes of action] are . . .

   pre-empted with respect to the ERISA-governed plans” (internal quotation marks and

   citations omitted)); Berry v. MVP Health Plan, Inc., 2006 WL 4401478, at *5

   (N.D.N.Y. Sept. 30, 2006) (“[P]laintiffs are attempting to utilize N.Y. Ins. Law to

   vindicate their rights under the relevant MVP ERISA-governed plans. Although

   plaintiffs cite New York statutory law in the complaint, the factual allegations reveal

   the true motive of this action, to wit, to recover benefits for medical services to which,

   plaintiffs, as assignees, believe they are entitled under the terms of the plans.”).

         In sum, ERISA preempts Plaintiff’s state law causes of action because, even in

   their most favorable light, they “relate to” an employee benefit plan.

         B.     “Amount of Payment” or “Right to Payment”

         Plaintiff first contests preemption by construing its case as involving the

   “amount of payment,” which—unlike one involving the “right to payment”—is not

   subject to ERISA preemption. (Pl. Opp. at 6–8). “[A]mount of payment” claims




                                        Page 35 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 36 of 52 PageID #: 20193




   concern “the computation of contract payments or the correct execution of such

   payments . . . [and] are typically construed as independent” of ERISA. Montefiore

   Med. Ctr., 642 F.3d at 331–31. In “amount of payment” claims, “the basic right to

   payment has already been established and the remaining dispute only involves

   obligations derived from a source other than the” ERISA plan. Id. “Right to payment”

   claims “implicate coverage and benefits established by the terms of the ERISA benefit

   plan” and are construed as “claims for benefits that can be brought pursuant to”

   ERISA. Id.

         Plaintiff contends Aetna’s partial payment of “approximately 160 of the 200

   claims at issue” establishes Aetna’s recognition of Plaintiff’s right to payment and

   thus means the Court need only to examine “other documents, such as out-of-network

   fee schedules and provider billing data” to assess the amount due. (Pl. Opp. at 8, 11–

   12). Plaintiff recites the law as: “A provider has no ERISA cause of action where, as

   here, the requested relief rests on information or documents that are outside the

   actual ERISA plan.” Id. (emphasis removed) (citing Long Island Thoracic Surgery,

   P.C. v. Building Serv. 32BJ Health Fund, 2019 WL 7598669 (E.D.N.Y. Sept. 3, 2019),

   report and recommendation adopted, 2019 WL 5060495 (E.D.N.Y. Oct. 9, 2019), and

   Garber v. United Healthcare Corp., 2016 WL 1734089 (E.D.N.Y. May 2, 2016)).

         Yet even construing the allegations in its favor, as required, Plaintiff simply

   “seek[s] enforcement of specific provisions of the” ERISA health plans, which revolves

   around a “right to payment.” See Arditi v. Lighthouse Int’l, 676 F.3d 294, 299–300

   (2d Cir. 2012).   The defined terms in the ERISA health plans, like “medically




                                       Page 36 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 37 of 52 PageID #: 20194




   necessary, covered health care services,” determine what, if any, benefit Plaintiff is

   owed. See Compl. ¶¶ 28–29; Plastic Surgery Grp., P.C. v. United Healthcare Ins. Co.

   of N.Y., Inc., 64 F. Supp. 3d 459, 466 (E.D.N.Y. 2014) (“[T]he complaint refers directly

   to [an ERISA] Plan term in alleging that plaintiff was entitled to payment for the

   services . . . because they were ‘medically necessary’—a standard imposed by the

   Plan.”); Neuroaxis Neurosurgical Assocs., P.C., 2012 WL 4840807, at *4 (“‘Medical

   necessity’ is defined by the plan. To resolve this claim of underpayment, the Court

   must look to the plan to determine . . . what is ‘medical necessity’ . . . . This is a

   classic ‘right to payment’—not ‘amount of payment’—determination.”); see also Lone

   Star OB/GYN Assoc. v. Aetna Health Inc., 579 F.3d 525, 530–31 (5th Cir. 2009)

   (“[A]ny determination of benefits under the terms of a plan—i.e., what is ‘medically

   necessary’ or a ‘Covered Service’—does fall within ERISA.”). The ERISA plan terms

   provide “more than a mere benchmarking for calculating damages” – they are “the

   basis for the claimed benefits.” Arditi, 676 F.3d at 299–300.

         The Enigma Management Corp. v. Multiplan, Inc. Court analyzed Plaintiff’s

   argument and described it as “mischaracteriz[ing] the dispute.” 994 F. Supp. 2d 290,

   300–01 (E.D.N.Y. Jan. 27, 2014). The Enigma Court explained:

         In a literal sense the parties disagree on the amount that [defendant] is
         required to pay on [plaintiff’s] claims, but they only disagree because
         [defendant] asserts that [plaintiff] does not have the right to full
         payment under the terms of the ERISA plan.

   Id. (emphasis in original). The case law reflects a “narrow” interpretation of “amount

   of payment,” which would not include Plaintiff’s case here. See id. Plaintiff does not




                                       Page 37 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 38 of 52 PageID #: 20195




   contest “the applicable rate for [Plaintiff’s] services, the timing of [Aetna’s] payment

   to [Plaintiff], or the mechanism for paying the claim.” See id.

          Therefore, Aetna’s partial payment does not immunize Plaintiff’s claims from

   ERISA preemption. E.g., Salzberg v. Aetna Ins. Co., 2018 WL 1275776, at *1, 3

   (S.D.N.Y. Mar. 12, 2018) (“Plaintiff billed $78,674.00 for the surgery, and defendants

   paid   $12,936.87. . . .   [P]laintiff's   claims   implicate   coverage   and   benefit

   determinations as set forth by the terms of the ERISA benefit plan” (internal

   quotation marks omitted)); Plastic Surgery Grp., P.C., 64 F. Supp. 3d at 465–68

   (holding that, even though defendants paid on one claim, plaintiff’s “claims do not

   relate solely to the amount of payment, but instead to the right to payment under”

   an” ERISA plan). Plaintiff brings “right to payment” claims.

          The cases on which Plaintiff relies, Long Island Thoracic and Garber, bore on

   different, more-nuanced theories of liability. Neither involved an insurer’s “fail[ure]

   to pay the percentage of the UCR specified in any of the assigned member plans, or

   breach [of] any other terms of those plans.” 2019 WL 7598669, at *14; 2016 WL

   1734089, at *5. 16 Instead, their disputes centered on the defendants’ “reliance on the

   Fair Health Organization’s rates [as] an incorrect and artificially low reference

   point,” which “turns on the methodology that Fair Health, Inc. (which [p]laintiffs did

   not sue) utilized to arrive at” the rate paid. 2019 WL 7598669, at *14; 2016 WL

   1734089, at *5. That “determination does not depend upon the terms of any ERISA-




   16   The Court notes that the quoted paragraphs in Long Island Thoracic and
   Garber are nearly identical.


                                        Page 38 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 39 of 52 PageID #: 20196




   governed insurance agreements.” 2019 WL 7598669, at *14; 2016 WL 1734089, at

   *5.

         But here, Plaintiff squarely challenges Aetna’s failure to pay the

   reimbursement specified in the ERISA plans as a breach of those plans. E.g., Compl.

   ¶¶ 33–34 (“[Plaintiff] agreed to provide covered health care services . . . in exchange

   for Aetna paying [Plaintiff] . . . at the rates and levels set forth under the applicable

   health plan documents.” (emphasis added)). Plaintiff does not dispute any plan-

   provided “methodology” or Aetna’s reliance thereon.        E.g., Compl. ¶ 101 (“Aetna

   would have been obligated by its plan documents to pay . . . the 85th percentile rates

   established by FairHealth”). For every single one of the 200 claims, Plaintiff pleads:

         the plan documents governing the amount [Plaintiff] was to receive for
         services rendered to this patient require Aetna to pay [reimbursement
         methodology], which Aetna failed to do. . . . Aetna has failed . . . to
         honor its obligations regarding claim reimbursement, despite, upon
         information and belief, plan provisions dictating to Aetna the amounts
         that should have been paid on this claim . . .

   Compl. ¶¶ 44–2365 (emphasis added). Such pleadings reflect “right to payment”

   claims. Arditi, 676 F.3d at 299–300 (“[The] actual claims asserted seek enforcement

   of specific provisions of the [p]lan, implicate coverage and benefits established by the

   terms of the ERISA benefit plan, and can be construed as colorable claim[s] for

   benefits pursuant to” ERISA (ellipses and internal quotation marks removed)).

         Therefore, ERISA preempts the state law causes of action for the 72 remaining

   claims.




                                        Page 39 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 40 of 52 PageID #: 20197




   VII.   ERISA Exhaustion of Administrative Remedies 17

          Because the remaining 72 claims present only ERISA causes of action, the next

   step in the analysis is to apply “the firmly established federal policy favoring

   exhaustion of administrative remedies in ERISA cases.” Alfarone v. Bernie Wolff

   Constr., 788 F.2d 76, 79 (2d Cir. 1986).

          “ERISA requires both that employee benefit plans have reasonable claims

   procedures in place, and that plan participants avail themselves of these procedures

   before turning to litigation.” Eastman Kodak Co. v. STWB, Inc., 452 F.3d 215, 222

   (2d Cir. 2006). Courts require that plaintiffs exhaust only “those administrative

   appeals provided for in the relevant plan or policy.” Kennedy v. Empire Blue Cross &

   Blue Shield, 989 F.2d 588, 594 (2d. Cir. 1993). The failure to exhaust administrative

   remedies before filing an action in federal court requires ERISA cause of action to be

   dismissed. Alfarone, 788 F.2d at 79; see also Leak v. CIGNA Healthcare, 423 Fed.

   App’x 53, 53–54 (2d Cir. 2011); Griefenberger v. Hartford Life Ins. Co., 131 Fed. App’x

   756, 758–59 (2d Cir. 2005).       The ERISA exhaustion requirement is not “an

   insignificant procedural hurdle.”    Northrup Grumman, 2017 WL 389098, at *6

   (quoting Am. Med. Ass’n v. United HealthCare Corp., 2007 WL 1771498, at *5

   (S.D.N.Y. June 18, 2007)).

          Second Circuit precedent requires Plaintiff to have exhausted pursuant to the

   terms in the 48 health plans implicated by the 72 remaining ERISA claims. See




   17   Appendix G lists all pertinent information for the claims mentioned in this
   ERISA Exhaustion section.


                                       Page 40 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 41 of 52 PageID #: 20198




   Kennedy, 989 F.2d at 594. Plaintiff never specifies whether or not it has done so.

   Instead, Plaintiff sets forth the same general allegations for each claim.

          At the outset of the Complaint, Plaintiff references its attempts “to enter into

   a meaningful dialog” with Defendants that have “fallen on deaf ears.” (Compl. ¶¶ 40–

   41).      Plaintiff says “[a]ll that effort” sufficed to “exhaust[] all reasonable

   administrative remedies and appeals – to the point were further administrative

   actions and appeals would be futile.” (Compl. ¶ 42). Then, for each specific claim,

   Plaintiff repeats the same allegation 200-times:

          Aetna and [Plaintiff] communicated with each other numerous times –
          including on [dates] – at which times [Plaintiff] appealed to Aetna for
          additional payment. . . . [Plaintiff’s] repeated attempts to communicate
          with Aetna about the status of this claim for health care services
          provided to [patient] – including those documented above – have fallen
          on deaf ears, . . . despite, upon information and belief, plan provisions
          dictating to Aetna . . . the timing of the payment to [Plaintiff] and
          response to any appeals, among other plan provisions.

   E.g., id. ¶¶ 51, 55. Where Plaintiff made “additional, written appeals,” Plaintiff

   states:

          On [date], [Plaintiff] filed an additional, written appeal with Aetna,
          seeking further reimbursement on this claim. That appeal was [denied
          or ignored].

   E.g., id. ¶¶ 66, 78. Spelling out its first ERISA cause of action, Plaintiff writes:

          [Plaintiff] has exhausted all available administrative remedies or appeal
          rights . . . . Specifically, all appeals and other administrative remedies
          have either been denied or have been outstanding for such a long time
          that the only reasonable conclusion that can be drawn is that they have
          been ignored and are deemed denied.

   E.g., id. ¶¶ 2381–83.




                                        Page 41 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 42 of 52 PageID #: 20199




         These allegations sound familiar because they are, quite literally, the exact

   same allegations quoted and dismissed in Northrup Grumman. 2017 WL 389098, at

   *6 (quoting complaint paragraphs 101–03). Just as they were in Northrup Grumman,

   these are mere conclusory statements without any plausible factual allegations in

   support. Id. at *7. Plaintiff cannot satisfy its pleading burden by simply arguing “it

   administratively appealed each of the 200 claims at issue with Aetna.” (Pl. Opp. at

   14). “It is well established that ERISA complaints containing bald assertions that

   administrative remedies have been exhausted do not withstand a 12(b)(6) motion.”

   Kesselman v. The Rawlings Co., LLC, 668 F. Supp. 2d 604, 609 (S.D.N.Y. 2009) (citing

   cases).

         The alleged appeals, made during the parties’ “communications,” are devoid of

   context and content. Id. Plaintiff never once alleges that any initial claim was denied

   – viz., the prerequisite to any appeal. (See Compl. ¶¶ 44–2365). By the same token,

   there is no known date on which Aetna denied any claim, precluding any

   determination that an appeal was timely taken under a plan. This is not the first

   time Plaintiff and Plaintiff counsel engaged in this exact “artful pleading.” Siemens,

   2017 WL 6397737, at *8 (“[I]t appears that the [same Plaintiff and Plaintiff’s counsel

   as here] have engaged in artful pleading in failing to state when their claim was

   denied by the Defendant . . . .”).

         Even assuming Aetna denied the claims on one of the dates of

   correspondence—or through non-payment or minimal reimbursement—nothing

   suggests that Plaintiff appealed pursuant to the procedure set out in each ERISA




                                        Page 42 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 43 of 52 PageID #: 20200




   plan. The Complaint lacks a basis to reasonably infer what each ERISA plan’s

   appeals procedure required, whether Plaintiff followed that procedure, when the

   appeal was taken, and when the appeal was decided. (See Compl. ¶¶ 44–2365). Nor

   is it Plaintiff’s explicit position that its “additional, written appeals” complied with

   the ERISA plan terms. (See Pl. Opp. at 17–18). These allegations say no more about

   the provisions of the ERISA plan than any others. (Compl. ¶¶ 44–2365). Plus, there

   are only 89 instances of such “additional, written appeals,” i.e., not every claim had

   such an additional appeal. (Compl. ¶¶ 44–2365; see Appendix A). And, to insist these

   complied with the ERISA plan appeals process would contradict their “additional”

   label, which presupposes earlier “appeals.” (See Pl. Opp. at 16 (“For several claims,

   [Plaintiff] states that it submitted a second written appeal” (emphasis added))).

         Despite the absence of the fundamental details, Plaintiff states “all appeals

   and other administrative remedies have either been denied or have been outstanding

   for such a long time that the only reasonable conclusion that can be drawn is that

   they have been ignored and are deemed denied.” (Compl. ¶ 2382). Yet an allegation

   “that all conditions precedent including the exhaustion of administrative remedies to

   maintaining this action have been performed or have occurred . . . is insufficient.”

   Kesselman, 668 F. Supp. 2d at 609 (emphasis added) (internal quotation marks and

   citation omitted).

         Plaintiff invokes a similar theory of exhaustion to the one dismissed in Antell

   v. United Healthcare Ins. Co. of N.Y., 2012 WL 13042822, at *2 (S.D.N.Y. Mar. 16,

   2012). Though the Antell plaintiff “did not follow the formal process for exhausting”




                                       Page 43 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 44 of 52 PageID #: 20201




   the claims as laid out in the ERISA plan, she pointed to her “correspondence” and

   “numerous telephone conversations” with the insurer, including her submission of

   “numerous additional documents,” in satisfaction thereof. Id. (internal quotation

   marks omitted). The Antell Court was not persuaded: “The law, however, is clear

   that correspondence such as that between [plaintiff] and [her insurer] is insufficient

   to meet the clearly delineated process set forth within” the ERISA plan. Id. (emphasis

   added); see Egan v. Marsh & McLennan Cos., Inc., 2008 WL 245511, at *10 (S.D.N.Y.

   Jan. 29, 2008) (“Plaintiff contends that his communications with [defendants] should

   be considered sufficient exhaustion of remedies. . . . This argument fails.”). It is

   insufficient here too – a cursory review of plans’ appeals procedures reflects Plaintiff’s

   non-compliance. E.g., Ex. 1 at 77–85 [DE 21-5]; Ex. 2 at B-71 to B-77 [DE 21-6].

         Plaintiff misplaces reliance on Nichols v. Prudential Ins. Co. of Am., 406 F.3d

   98 (2d Cir. 2005) and Ritzer v. Nat’l Org. of Indus. Trade Unions Ins. Tr. Fund Hosp.,

   Med., Surgical Health Benefit, 807 F. Supp. 257 (E.D.N.Y. 1992).            The Nichols

   plaintiff clearly pleaded the key dates (her claim, the insurer’s denial, her appeal,

   etc.) as well as the appeals procedure followed. 406 F.3d at 105–06. Ritzer is a

   summary judgment decision that likewise relies the particular dates and details of

   the plaintiff’s claim and appeal. 807 F. Supp. at 260.

         Plaintiff has thus failed to plead exhaustion of the administrative remedies set

   out in the 48 ERISA plans applicable to the 72 claims.




                                        Page 44 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 45 of 52 PageID #: 20202




         A.     Exhaustion as an Affirmative Defense

         Plaintiff correctly notes that exhaustion is an affirmative defense and the

   Defense’s “burden to prove.” (Pl. Opp. at 14–15). But Plaintiff incorrectly asserts

   that, therefore, “an ERISA plaintiff is not even required to plead that it exhausted its

   administrative remedies.” (Id.) “[E]stablishing exhaustion is generally considered a

   prerequisite to pursuing an ERISA action.” Star Multi Care Servs., Inc. v. Empire

   Blue Cross Blue Shield, 6 F. Supp. 3d 275, 292 (E.D.N.Y. 2014).           “Accordingly,

   plaintiffs were required to plead exhaustion of administrative remedies under the

   [ERISA] plan.” DeSilva v. North Shore-Long Island Jewish Health Sys., Inc., 770 F.

   Supp. 2d 497, 538 (E.D.N.Y. 2011); Kesselman, 6 F. Supp. 2d at 608 (“[Defendants]

   argue that [plaintiff] has not stated a viable claim for relief against them because she

   has not sufficiently pled exhaustion of administrative remedies, a prerequisite to

   bringing an ERISA action. The Court agrees.”).

         Plaintiff bases its position on Paese v. Hartford Life & Accident Ins. Co., where

   the Second Circuit held the failure to exhaust was “not jurisdictional but is an

   affirmative defense.” 449 F.3d 435, 446 (2d Cir. 2006). Paese’s holding is not a license

   to avoid pleading anything concerning the exhaustion of administrative remedies.

   “[I]n cases following Paese, courts in [the Second] Circuit have explicitly noted that

   ‘Paese does not remove the requirement that the plaintiff exhaust his administrative

   remedies.’” Kesselman, 668 F. Supp. 2d at 608 (quoting Egan, 2008 WL 245511, at

   *10); Novella, 2007 WL 2417303, at*3 (same).




                                       Page 45 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 46 of 52 PageID #: 20203




         The Second Circuit has held that “an affirmative defense may be raised by a

   pre-answer motion to dismiss under Rule 12(b)(6) . . . if the defense appears on the

   face of the complaint.” Pani v. Empire Blue Cross Blue Shield, 152 F. 3d. 67, 74 (2d

   Cir. 1988); Leak, 423 Fed. App’x at 53–54. The failure of exhaust appears on the face

   of a complaint where, for example, plaintiff “explicitly admit[s] a conscious decision

   not to exhaust,” Leak, 423 Fed. App’x at 54, or plaintiff “pleads no facts suggesting

   any effort to exhaust the remedies available through his ERISA administrative plan,”

   Abe v. N.Y.U., 2016 WL 1275661, at *5 (S.D.N.Y. Mar. 30, 2016) (emphasis added).

         Courts within the Second Circuit “routinely dismiss ERISA claims . . . on a

   12(b)(6) motion to dismiss where the plaintiff fails to plausibly allege exhaustion of

   remedies.” Abe, 2016 WL 1275661, at *5. Hence a long line of post-Paese cases doing

   so. E.g., Diamond v. Loc. 807 Loc. Mgmt. Pension Fund, 595 Fed. App’x 22, 25–26

   (2d. Cir. 2014); McFarlane v. First Unum Life Ins. Co., 274 F. Supp. 3d 150, 154–55

   (S.D.N.Y. 2017) (citing cases); Northrup Grumman, 2017 WL 389098, at *5–8; Mayer

   v. Joint Indus. Bd. of Elec. Indus., 2015 WL 9581821, at *4–5 (E.D.N.Y. 2015); Star

   Multi Care Servs., Inc., 6 F. Supp. 3d at 292–93; DeSilva, 770 F. Supp. 2d at 536–39;

   Morillo v. 1199 SEIU Benefit & Pension Funds, 783 F. Supp. 2d 487, 489 n.3 (S.D.N.Y.

   2011); Kesselman, 668 F. Supp. 2d at 608–09; Egan, 2008 WL 245511, at *10; Novella

   v. Empire State Carpenters Pension Fund, 2007 WL 2417303, at*3–5. (S.D.N.Y. Aug.

   28, 2007).

         Plaintiff cites to Rozek v. N.Y. Blood Ctr., which says “a plaintiff is not required

   to plead exhaustion of administrative remedies.”        925 F. Supp. 2d 315, 342–43




                                        Page 46 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 47 of 52 PageID #: 20204




   (E.D.N.Y. 2013). The quote’s face value supports Plaintiff’s position, but its context

   re-harmonizes it with precedent. Rozek was not analyzing a motion to dismiss – it

   concerned summary judgment and a motion in limine to preclude evidence. Id. at

   318. Because the Rozek defendants’ “Answer d[id] not assert failure to exhaust

   administrative remedies as an affirmative defense,” the Rozek court had to determine

   whether the defendants could nevertheless raise it on summary judgment. Id. at

   342–43.    On the exhaustion issue, Rozek’s quote merely affirms the ordinary

   requirement that defendants, not plaintiffs, plead affirmative defenses.

         In sum, Plaintiff’s exhaustion-as-an-affirmative-defense argument is not

   persuasive. Plaintiff’s sole remaining recourse is futility.

         B.     Futility

         Plaintiff alternatively argues that the Complaint makes a “clear and positive

   showing of the futility of . . . an appeal,” which excuses it from ERISA’s exhaustion

   requirement. Kennedy, 989 F.2d at 594. The Complaint alleges far less than a “clear

   and positive showing,” however. Indeed, the futility exception “is not applied lightly.”

   Northrup Grumman, 2017 WL 389098, at *6 (emphasis removed) (quoting Zupa v.

   Gen. Elec. Co., 2016 WL 3976544, at *2 (D. Conn. July 22, 2016)); Quigley v. Citigroup

   Supplemental Plan for Shearson Transfers, 2011 WL 1213218, at *6 (S.D.N.Y. Mar.

   29, 2018) (“The standard for demonstrating futility is very high, and Plaintiffs

   seeking to make such a showing face a heavy burden” (internal quotation marks and

   citations omitted)).




                                        Page 47 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 48 of 52 PageID #: 20205




         Plaintiff’s futility allegations are conclusory statements unsupported by

   plausible factual allegations, just as they were in Northrup Grumman. The essence

   of Plaintiff’s futility contention is that “so many unsuccessful attempts have been

   made by [Plaintiff] . . . [such that] that the only conclusion that can be drawn is that

   further administrative proceedings would be futile.” (Compl. ¶ 2383). As already

   underscored,   this   allegation—verbatim—was        held   insufficient   in   Northrup

   Grumman, 2017 WL 389098, at *6 (quoting that complaint’s paragraph 103).

         Plaintiff’s “characterization of [its] communications falling on deaf ears does

   not recast [Aetna’s] nonpayment [or underpayment] into ‘a formal or informal

   administrative decision denying benefits [such that] it is clear that seeking further

   administrative review of the decision would be futile.’” Northrup Grumman, 2017

   WL 389098, at *7 (quoting Davenport, 249 F.3d at 133); see Compl. ¶¶ 40–41; Pl. Opp.

   at 18. In Davenport, for example, informal letter correspondence “did not render

   futile further pursuit of [the plaintiff’s] claims through the proper channels.”

   Davenport, 249 F.3d at 133–34 (citing Bourgeois v. Pension Plan, 215 F.3d 475, 480

   n.14 (5th Cir. 2000)). Holding otherwise would make “the courts and not ERISA

   trustees . . . primarily responsible for deciding claims for benefits.” Barnett v. IBM

   Corp., 885 F. Supp. 581, 588 (S.D.N.Y.1995); see Bourgeois, 215 F.3d at 480 n.14

   (“[A]llowing informal attempts to substitute for the formal claims procedure would

   frustrate the primary purposes of the exhaustion requirement.”).

         Even if “a plaintiff makes a clear and positive showing of futility where . . . the

   defendant ignores the plaintiff’s appeals,” the point operates without force here. (See




                                       Page 48 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 49 of 52 PageID #: 20206




   Pl. Opp. at 17–18 (citing Siemens, 2017 WL 6397737, at *9 and Sibley-Schreiber v.

   Oxford Health Plans (N.Y.), Inc., 62 F. Supp. 2d 979 (E.D.N.Y. 1999))). Plaintiff has

   not “appeal[ed]” as that term is used in ERISA precedent – i.e., pursuant to the

   ERISA plan provisions.       Davenport, 249 F.2d at 133–34 (holding informal

   correspondence “did not render futile further pursuit of her claims through the proper

   channels” (emphasis added)); Leonelli v. Pennwalt Corp., 887 F.2d 1195, 1199 (2d Cir.

   1989) (“Leonelli made no attempt, as required, to exhaust the administrative

   remedies provided for under the plan” (emphasis added)). Because plaintiffs must

   exhaust all administrative remedies—to wit, appeals—outlined in ERISA plans,

   regardless of their awareness of such remedies before bringing suit, informal

   substitutes for the formal appeals process does not trigger the futility exception. Id.

   Thus “attempts to enter into a meaningful dialog,” absent more, are of no import here.

         Sibley-Schreiber, on which Plaintiff relies, is inapposite. (Pl. Opp. at 17). The

   Sibley-Schreiber plaintiffs challenged “a company-wide promulgation of limited or no

   coverage unrelated to the personal circumstances of individual claimants.” 62 F.

   Supp. 2d at 986–89 (questioning whether courts should apply exhaustion

   requirement to cases challenging “across the board company-wide coverage policies”).

   Plaintiff here challenges no “uniform and generally applicable” policy.       Each of

   Plaintiff’s claims relates to the Aetna member’s health plan and its terms – not to

   mention each member’s individual circumstances, like how much of his or her

   deductible has been paid. (E.g., Compl. ¶¶ 257, 698, 1361, 2097).




                                       Page 49 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 50 of 52 PageID #: 20207




         Therefore, Plaintiff has not plausibly alleged futility and thus has not excused

   its failure to exhaust the administrative remedies for the 72 ERISA claims.

   VIII. Leave to Amend

         Plaintiff is denied leave to amend. “Although leave to amend should be freely

   given ‘when justice so requires,’ it is ‘within the sound discretion of the district court

   to grant or deny leave to amend.’” Lopez v. Stop & Shop Supermkt. Co. LLC, 2020

   WL 4194897, at *2 (S.D.N.Y. July 21, 2020) (quoting Fed. R. Civ. P. 15(a)(2) and

   McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007)). Though

   Plaintiff suggests it can “cure any pleading deficiencies,” its Opposition brief does not

   suggest the withholding of any curative facts. Cuoco v. Moritsugu, 222 F.3d 99, 112

   (2d Cir. 2000); see Pl. Opp. Indeed, the operative Complaint repeats identically-

   worded allegations dismissed in previous cases brought by Plaintiff and Plaintiff’s

   counsel.   E.g., Siemens, 2017 WL 6397737, at *5 (“[T]he [same] Plaintiffs have

   engaged in artful pleading” when they filed an identical complaint); Travelers, 243 F.

   Supp. 3d at 330–31; Northrup Grumman, 2017 WL 389098, at *6; cf. Lopez, 2020 WL

   4194897, at *2 (denying leave to replead where plaintiff was “represented by the same

   counsel and filed nearly verbatim copies of the complaints” in other cases). Plaintiff’s

   request is denied, therefore, as “it appears that granting leave to amend is unlikely

   to be productive.” Ruffolo v. Oppenheimer & Co., 987 F.2d 129 (2d. Cir. 1993).

         That said, however, the 72 dismissed ERISA claims are dismissed without

   prejudice to refile upon exhaustion of administrative remedies pursuant to the terms

   of the ERISA plans.




                                        Page 50 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 51 of 52 PageID #: 20208




                                      CONCLUSION

          For the reasons discussed above, Defendants’ motion to dismiss is DENIED in

   part and GRANTED in part and.           See Appendix A for the full claim-by-claim

   breakdown.

          Defendants motion is DENIED with respect to the 4 inconclusive claims. See

   Appendix H (listing the 4 claims). The parties are ORDERED TO SHOW CAUSE,

   via a joint letter no longer than three pages, filed within 45 days from the date of this

   Order, as to whether these 4 claims implicate health plans governed by ERISA. The

   parties are further directed to attach the full health plans, if the plans can be

   identified.

          Defendants motion is GRANTED to the extent that the 12 non-ERISA claims,

   the 2 unassigned claims, and the 110 claims implicating valid anti-assignment

   clauses bring ERISA causes of action because Plaintiff lacks statutory standing.

   Defendants motion is DENIED as to these claims’ state law causes of action, all of

   which are REMANDED to state court because the Court declines to exercise

   supplemental jurisdiction. See Appendix I (listing the 124 claims).

          Defendants’ motion is GRANTED in full as to the remaining 72 claims, due to

   the failure to exhaust administrative appeals and because their state law causes of

   action are preempted by ERISA. See Appendix J (listing the 72 claims). The ERISA

   causes of action for these claims are dismissed without prejudice to refile upon

   exhaustion of administrative remedies pursuant to the terms of the ERISA plans; the

   state law causes of action for these claims are dismissed with prejudice.




                                        Page 51 of 52
Case 2:19-cv-04817-DRH-ARL Document 27 Filed 01/04/21 Page 52 of 52 PageID #: 20209




   SO ORDERED.


   Dated: Central Islip, New York            s/ Denis R. Hurley
          January 4, 2021                    Denis R. Hurley
                                             United States District Judge




                                    Page 52 of 52
